                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 1 of 14 Page ID #:105



                                            1   Andrew P. Holland/Bar No. 224737
                                                aholland@thoits.com
                                            2   Mark V. Boennighausen/Bar No. 142147
                                                mboennighausen@thoits.com
                                            3   Nathaniel H. Lipanovich/Bar No. 292283
                                                nlipanovich@thoits.com
                                            4   THOITS LAW
                                                A Professional Corporation
                                            5   400 Main Street, Suite 205
                                                Los Altos, California 94022
                                            6   Telephone: (650) 327-4200
                                                Facsimile: (650) 325-5572
                                            7
                                                Attorneys for Plaintiff
                                            8   Bella+Canvas, LLC
                                            9                    UNITED STATES DISTRICT COURT
                                           10                   CENTRAL DISTRICT OF CALIFORNIA
                                           11
             A PROFESIONAL CORPORATION




                                           12   BELLA+CANVAS, LLC,                     Case No.: 2:20-cv-05947-RGK-(AS)
THOITS LAW




                                           13                     Plaintiff,           BELLA+CANVAS, LLC’S
                                                                                       OPPOSITION TO TSC APPAREL,
                                           14         v.                               LLC’S MOTION TO DISMISS
                                                                                       COMPLAINT
                                           15   TSC APPAREL, LLC, an Ohio
                                                limited liability company; and         [Fed. R. Civ. P. 12(b)(6)]
                                           16   DOES 1 through 20, inclusive,
                                                                                       Date:              August 31, 2020
                                           17                     Defendants.          Time:              9:00 a.m.
                                                                                       Courtroom:         850
                                           18                                          Trial Date:        Not Yet Set
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                    BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 2 of 14 Page ID #:106



                                            1                                TABLE OF CONTENTS
                                                                                                                                Page
                                            2
                                            3   I.      INTRODUCTION............................................................. 1
                                            4
                                                II.     LEGAL STANDARD ........................................................ 2
                                            5
                                                III.    ARGUMENT .................................................................. 2
                                            6
                                            7           A.    The Complaint States A Claim For Breach of Contract ......... 2
                                            8           B.    The Complaint States A Claim For Breach of the Covenant of
                                                              Good Faith and Fair Dealing ......................................... 7
                                            9
                                           10           C.    The Complaint States A Claim For Account Stated .............. 8
                                           11   IV.     LEAVE TO AMEND ......................................................... 9
             A PROFESIONAL CORPORATION




                                           12
THOITS LAW




                                                V.      CONCLUSION .............................................................. 10
                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                             i
                                                       BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 3 of 14 Page ID #:107



                                            1                               TABLE OF AUTHORITIES
                                                                                                                                     Page
                                            2
                                                Cases
                                            3
                                                3W s.a.m. tout bois v. Rocklin Forest Prod., Inc., No. 2:10-CV-01070,
                                            4     2011 WL 489735, at *5 (E.D. Cal. Feb. 7, 2011).............................. 8
                                            5   Ashcroft v. Iqbal, 556 U.S. 662 (2009).............................................. 2
                                            6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................ 2
                                            7   Benedict v. Hewlett-Packard Co., No. 13-CV-00119-LHK, 2014 WL
                                                  234218, at *5 (N.D. Cal. Jan. 21, 2014) ......................................... 6
                                            8
                                                Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371
                                            9     (1990) .................................................................................. 8
                                           10   Dreyer's Grand Ice Cream, Inc. v. Ice Cream Distributors of
                                                  Evansville, LLC, No. 10-00317 CW, 2010 WL 1957423, at *4–5
                                           11     (N.D. Cal. May 14, 2010) ....................................................... 8, 9
             A PROFESIONAL CORPORATION




                                           12
THOITS LAW




                                                Eberz v. CitiMortgage, Inc., No. 2:12-CV-4746-SVW-MRW, 2012
                                                  WL 12897373, at *3 (C.D. Cal. Sept. 12, 2012) ............................... 5
                                           13
                                                Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir. 2003) ... 2, 9
                                           14
                                                Gilligan v. Jamco Dev. Corp., 108 F.3d 246 (9th Cir. 1997) ................... 2
                                           15
                                                In Glob. Private Funding, Inc. v. Empyrean W., LLC, 2014 WL
                                           16     4542398, at *3 (C.D. Cal. Sept. 11, 2014) ...................................... 4
                                           17   Land O'Lakes, Inc. v. Dairyamerica, Inc., No. 115CV01937DADMJS,
                                                  2017 WL 495644, at *6 (E.D. Cal. Feb. 6, 2017)........................... 4, 5
                                           18
                                                Langan v. United Services Automobile Association 69 F.Supp.3d 965
                                           19     (N.D. Cal. 2014) ..................................................................... 4
                                           20   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025 (9th Cir.
                                                 2008) ................................................................................... 2
                                           21
                                                Neal v. Quality Loan Service Corp., 301 Fed.Appx. 679 (9th Cir.
                                           22     2008) ................................................................................... 3
                                           23   Nilsson, Robbins, Dalgarn, Berliner, Carson & Wurst v. Louisiana
                                                  Hydrolec, 854 F.2d 1538 (9th Cir. 1988) ........................................ 9
                                           24
                                                Professor Brainstorm, LLC v. Aronowitz, No. CV0905644RGKSSX,
                                           25     2009 WL 10675891, at *2 (C.D. Cal. Dec. 8, 2009) (Klausner, J.) ........ 3
                                           26   Riese v. Chase Home Fin., LLC, No. C 11-03297 NJV, 2011 WL
                                                  4344590, at *2 (N.D. Cal. Sept. 13, 2011) ...................................... 4
                                           27
                                           28
                                                                                               ii
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 4 of 14 Page ID #:108



                                            1   Syndicate Films Int'l, LLC v. All. Films, Inc., No. CV 09-3873 PA
                                                  (CTX), 2010 WL 11519582, at *5 (C.D. Cal. Feb. 2, 2010) ................ 7
                                            2
                                                Truestone Inc. v. Simi West Industrial Park II, 163 Cal. App. 3d 715,
                                            3     725 (1984) ............................................................................. 9
                                            4   Withers v. Matthews, 192 Cal. App. 2d 139 (1961) ............................... 9
                                            5   Rules
                                            6   Federal Rule of Civil Procedure 8 .......................................... 1, 3, 5, 8
                                            7   Federal Rule of Civil Procedure 8(a) ................................................ 2
                                            8   Federal Rule of Civil Procedure 8(b)(3) ............................................. 7
                                            9
                                           10
                                           11
             A PROFESIONAL CORPORATION




                                           12
THOITS LAW




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                              iii
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 5 of 14 Page ID #:109



                                            1   I.       INTRODUCTION
                                            2            This lawsuit involves is a dispute between Bella+Canvas, LLC
                                            3   (“B+C”) and one of its customers, TSC Apparel, LLC (“TSC”). TSC
                                            4   ordered millions of dollars in apparel from B+C, the apparel was shipped to
                                            5   TSC, and TSC hasn’t paid. At the time the Complaint was filed, TSC owed
                                            6   B+C more than four million dollars in past-due payments and had received
                                            7   millions of dollars in incentives and rebates conditioned on TSC making full
                                            8   and timely payments that must be returned.
                                            9            TSC’s Motion To Dismiss (Dkt. 15, “Motion”) does not dispute any of
                                           10   these basic facts. There is no argument that TSC does not have an agreement
                                           11   with B+C. There is no argument that TSC did not purchase apparel from
             A PROFESIONAL CORPORATION




                                           12   B+C. Nor is there any argument that TSC does not owe millions of dollars
THOITS LAW




                                           13   to B+C. Instead, the Motion attacks snippets from the Complaint by
                                           14   discussing them in isolation without reference to the federal court pleading
                                           15   standard.
                                           16            Notably, TSC never even mentions Federal Rule of Civil Procedure 8,
                                           17   which governs the pleading standards of the Complaint. In fact, federal
                                           18   procedural law is ignored for the vast majority of the Motion in favor of state
                                           19   court cases. TSC’s breach of contract argument, for example, cites to
                                           20   pleading requirements from an 1880 California Supreme Court decision.
                                           21   Motion at 4:21-25. TSC’s covenant of good fair and fair dealing argument
                                           22   similarly cites to state law. Motion at 7:10-23. And TSC’s argument against
                                           23   the account stated claim is based entirely on state court authority, the majority
                                           24   of which involved an appeal after summary judgment or trial, not a decision at
                                           25   the pleading stage, and certainly not a decision under the federal pleading
                                           26   rules.
                                           27            Applying Federal Rule 8, and viewing the Complaint in the light most
                                           28   favorable to B+C, TSC’s Motion should be denied.
                                                                                         1
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 6 of 14 Page ID #:110



                                            1   II.     LEGAL STANDARD
                                            2           Federal court plaintiffs are required to give only “a short and plain
                                            3   statement of the claim showing that the pleader is entitled to relief.” Fed. R.
                                            4   Civ. P. 8(a). “Factual allegations must be enough to raise a right to relief
                                            5   above the speculative level, on the assumption that all the allegations in the
                                            6   complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v.
                                            7   Twombly, 550 U.S. 544, 555 (2007). A court accepts as true a plaintiff’s
                                            8   well-pleaded factual allegations and construes all factual inferences in the light
                                            9   most favorable to the plaintiff. Manzarek v. St. Paul Fire & Marine Ins. Co.,
                                           10   519 F.3d 1025, 1031 (9th Cir. 2008).
                                           11           To survive a 12(b)(6) motion to dismiss, a plaintiff must allege only
             A PROFESIONAL CORPORATION




                                           12   “enough facts to state a claim to relief that is plausible on its face.” Ashcroft
THOITS LAW




                                           13   v. Iqbal, 556 U.S. 662, 697 (2009) (quoting Twombly, 550 U.S. at 570). The
                                           14   issue is “not whether a plaintiff will ultimately prevail but whether the
                                           15   claimant is entitled to offer evidence to support the claims.” Gilligan v.
                                           16   Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997). Thus, “[a] motion to
                                           17   dismiss for failure to state a claim is viewed with disfavor and is rarely
                                           18   granted.” Gilligan, 108 F.3d at 249. Leave to amend “shall be freely
                                           19   given.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
                                           20   Cir. 2003).
                                           21   III.    ARGUMENT
                                           22           A.    The Complaint States A Claim For Breach of Contract
                                           23           B+C has alleged all the elements of a breach of contract claim. The
                                           24   Complaint alleges an agreement with TSC. Compl. ¶ 11. It alleges that
                                           25   under that agreement TSC was to pay for products within 30, 60, or 90 days.
                                           26   Id. ¶ 12. The complaint alleges that B+C performed its obligations,
                                           27   including by providing apparel to TSC. Id. ¶ 19. The complaint alleges that
                                           28   starting in March 2020 “TSC began to fall significantly behind on its
                                                                                          2
                                                       BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 7 of 14 Page ID #:111



                                            1   payments to B+C. Id. ¶ 13. And the Complaint alleges that TSC ultimately
                                            2   breached the agreement by failing to make timely payments and that B+C has
                                            3   suffered damages in excess of four million dollars for unpaid invoices plus
                                            4   millions of dollars more in incentives and rebates that were conditioned on full
                                            5   and timely payment. Id. ¶ 16 (“TSC breached the agreement, including
                                            6   without limitation by failing to pay for millions of dollars in products that
                                            7   were ordered and received by TSC and by failing to make timely payments to
                                            8   B+C for these products.”), ¶ 21 (alleging harm based on unpaid invoices and
                                            9   incentive payments). This is sufficient to state a claim for breach of contract.
                                           10         TSC’s entire argument on the breach of contract claim is premised on a
                                           11   misreading of an unpublished, three-paragraph Ninth Circuit opinion that TSC
             A PROFESIONAL CORPORATION




                                           12   relies on to argue that a plaintiff “must allege specific facts necessary to
THOITS LAW




                                           13   support the necessary elements of breach of contract claim under California
                                           14   law.” Motion at 4:11-14 (quoting Neal v. Quality Loan Service Corp., 301
                                           15   Fed.Appx. 679, 680 (9th Cir. 2008)). TSC tries to turn this sentence into a
                                           16   heightened pleading standard, arguing throughout the Motion that the
                                           17   Complaint “fails to specifically plead the material terms” of the contract.
                                           18   Motion at 6:25; see also, e.g., id. at 5:10-12. This is not the law, and this
                                           19   Court has already rejected this exact argument: “Defendant argues that the
                                           20   Court should dismiss Plaintiff's breach of contract claim for failure to allege a
                                           21   breach with sufficient specificity. The Court disagrees. Under California law
                                           22   there is no heightened pleading requirement for a breach of contract claim.”
                                           23   Professor Brainstorm, LLC v. Aronowitz, No. CV0905644RGKSSX, 2009
                                           24   WL 10675891, at *2 (C.D. Cal. Dec. 8, 2009) (Klausner, J.).
                                           25         Pleading a breach of contract claim is straightforward under the notice
                                           26   pleading requirements of Federal Rule 8. In Professor Brainstorm, this Court
                                           27   found allegations sufficient where the plaintiff alleged a contract, payment
                                           28   under the contract, “breach[] by failing to provide these items by such date,”
                                                                                          3
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 8 of 14 Page ID #:112



                                            1   and “that Defendant's breach caused Plaintiff to suffer damages in excess of
                                            2   $10,000.” Id. As recited above, the Complaint contains similar allegations.
                                            3         In addition to an unpublished Ninth Circuit case, TSC cites to three
                                            4   California state cases and two federal district court cases. Other than
                                            5   providing the elements of a breach of contract claim, which are not in dispute,
                                            6   the California cases are of little relevance because California courts do not
                                            7   follow the Federal Rules of Civil Procedure that govern the Motion. The two
                                            8   federal court cases cited by TSC are also inapposite. TSC first quotes Langan
                                            9   v. United Services Automobile Association for the proposition that a plaintiff
                                           10   must “allege in the complaint the terms of the contract or attach a copy of the
                                           11   contract to the complaint.” Motion at 4:26-28 (quoting 69 F.Supp.3d 965,
             A PROFESIONAL CORPORATION




                                           12   979 (N.D. Cal. 2014)). This is non-controversial, and TSC ignores the next
THOITS LAW




                                           13   sentence which makes clear that “it is unnecessary for a plaintiff to allege the
                                           14   terms of the alleged contract with precision.” Id.
                                           15         TSC also cites to In Glob. Private Funding, Inc. v. Empyrean W., LLC,
                                           16   claiming the Complaint should be dismissed because it did not attach a copy of
                                           17   the contract. See Motion at 5:1-3 (citing 2014 WL 4542398, at *3 (C.D. Cal.
                                           18   Sept. 11, 2014)). Again, this is not required in federal court.1 See, e.g.,
                                           19   Riese v. Chase Home Fin., LLC, No. C 11-03297 NJV, 2011 WL 4344590, at
                                           20   *2 (N.D. Cal. Sept. 13, 2011) (rejecting argument that contract must be
                                           21   attached because “[w]hile this may be required in California state courts,
                                           22   federal procedural law governs in this Court, not state law”); Land O'Lakes,
                                           23   Inc. v. Dairyamerica, Inc., No. 115CV01937DADMJS, 2017 WL 495644, at
                                           24   *6 (E.D. Cal. Feb. 6, 2017) (“Federal procedural rules do not require a
                                           25
                                                1
                                           26     In In Global Private Funding, the plaintiff appears to have only argued that
                                                it attached the contract to its original complaint. It also appears that the
                                           27   court’s real issue with the complaint was that “nowhere does Plaintiff allege
                                                how [defendant] purportedly breached its contract with Plaintiff.” 2014 WL
                                           28   4542398, at *3. A complete lack of allegations is, of course, insufficient.
                                                Here, as discussed above, there are numerous allegations of TSC’s breaches.
                                                                                         4
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 9 of 14 Page ID #:113



                                            1   plaintiff to attach the contract or recite its terms verbatim in order to allege
                                            2   the contract’s existence.”); Eberz v. CitiMortgage, Inc., No. 2:12-CV-4746-
                                            3   SVW-MRW, 2012 WL 12897373, at *3 (C.D. Cal. Sept. 12, 2012) (“In this
                                            4   case, even though the Plaintiffs did not attach a copy of the contract to the
                                            5   complaint, the Court concludes that the Plaintiffs have sufficiently pled the
                                            6   elements of a breach of contract claim to meet Rule 8's requirements.”).
                                            7         TSC then proceeds to spend two pages of the Motion attacking isolated
                                            8   portions of the Complaint.2 Motion at 5:4-6:24. It is telling that TSC does
                                            9   not cite a single legal authority over this entire span. This is likely because
                                           10   many of the arguments advanced by TSC have been rejected by federal district
                                           11   courts and are contrary to the law.
             A PROFESIONAL CORPORATION




                                           12         First, TSC argues that the Complaint fails to “specifically identify what
THOITS LAW




                                           13   clause of which contract” was breached. Motion at 5:4-12. TSC cites no
                                           14   support for this position, and courts that have considered the argument have
                                           15   rejected it. See, e.g., Land O'Lakes, 2017 WL 495644, at *7 (“While
                                           16   defendants contend that ‘a plaintiff must allege with specificity what provision
                                           17   of the contract the defendant breached,’ such specificity is not required under
                                           18   federal pleading standards.”).
                                           19         Next, TSC claims that the Complaint’s allegations “leave TSC
                                           20   guessing” about “what specific amount the alleged ‘hundreds of thousands of
                                           21   dollars’ in cancelled orders means: two hundred thousand, five hundred
                                           22   thousand, nine hundred thousand?” Motion at 5:13-22. Once again, and
                                           23   tellingly, there is no citation to support this attack. Under federal pleading
                                           24   standards, there is no requirement to allege a specific damages figure in the
                                           25   complaint. For example, general allegations of “lost profits” and “reasonable
                                           26
                                                2
                                           27     None of these arguments were advanced during the parties’ meet and confer.
                                                Instead, TSC argued (based solely on state court case law) that the contract
                                           28   had to be attached to the complaint or set out verbatim. See Dkt. 12-9 at p. 5
                                                of 8.
                                                                                          5
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 10 of 14 Page ID #:114



                                            1   royalties” are enough to satisfy the requirement to plead “actual and
                                            2   appreciable” damages under California breach of contract law. See Benedict
                                            3   v. Hewlett-Packard Co., No. 13-CV-00119-LHK, 2014 WL 234218, at *5
                                            4   (N.D. Cal. Jan. 21, 2014). The fact that B+C alleged more details than
                                            5   necessary to state a claim does not make the Complaint deficient.
                                            6         TSC continues to advance its unsupported argument by claiming that the
                                            7   Complaint did not “provid[e] any details of the payment terms” that TSC did
                                            8   not comply with. Motion at 5:23-6:5. This is incorrect. The Complaint
                                            9   alleges that payments were due within 30, 60, or 90 days. Compl. ¶ 12. The
                                           10   Complaint also alleges that “TSC breached the agreement, including without
                                           11   limitation by failing to pay for millions of dollars in products that were
             A PROFESIONAL CORPORATION




                                           12   ordered and received by TSC and by failing to make timely payments to B+C
THOITS LAW




                                           13   for these products.” Id. ¶ 16. Moreover, the Complaint sets forth the
                                           14   timeline for this non-payment, alleging that, beginning in March 2020, “TSC
                                           15   began to fall significantly behind on its payments to B+C,” id. ¶ 13, and that
                                           16   as of the filing of the complaint, “TSC owes B+C over four million, three
                                           17   hundred forty-one thousand dollars for products shipped by B+C and received
                                           18   by TSC.” Id. ¶ 14.
                                           19         Finally, TSC argues that the Complaint “fails to attach a copy of the
                                           20   Incentive Payments agreement.” Motion at 6:16. As set forth above, there is
                                           21   no such requirement in federal court.3 TSC then feigns confusion about
                                           22   whether a breach of contract has been alleged based on the inclusion of the
                                           23   phrase “including without limitation.” Motion at 6:16-17. TSC cites no
                                           24   support for its apparent claim that B+C is only permitted to allege one
                                           25
                                           26
                                                3
                                           27     Indeed, such a requirement would be extremely burdensome, as there are
                                                literally thousands of unpaid invoices that are the subject of this lawsuit. It
                                           28   would also be unnecessary, as TSC already has copies of these invoices and
                                                knows whether or not it has paid them.
                                                                                         6
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 11 of 14 Page ID #:115



                                            1   breach. Rule 8 itself recognizes that a plaintiff may plead “relief in the
                                            2   alternative or different types of relief.” Fed. R. Civ. P. 8(b)(3).4
                                            3         Notably, nowhere in the Motion does TSC argue that the parties do not
                                            4   have a contract. TSC also does not dispute that it was invoiced for millions of
                                            5   dollars of apparel. And TSC does not dispute that it has failed to pay B+C
                                            6   the millions of dollars that it owes. Read as a whole, and read in the light
                                            7   most favorable to B+C, the Complaint states a claim for breach of contract
                                            8   and the Motion should be denied.
                                            9         B.     The Complaint States A Claim For Breach of the Covenant of
                                           10                Good Faith and Fair Dealing
                                           11         During the meet and confer, TSC’s only argument against the convent
             A PROFESIONAL CORPORATION




                                           12   of good faith and fair dealing claim was that it failed for the same reason as
THOITS LAW




                                           13   the breach of contract claim. Dkt. 12-9, at p. 6 of 8 (meet and confer letter).
                                           14   In the Motion, TSC abandons that position and now claims that a breach of
                                           15   the covenant of good faith and fair dealing must be “distinguishable” from a
                                           16   breach of contract claim. Motion at 7-8. Here, the covenant of good faith
                                           17   and fair dealing claim is distinguishable and the Motion should be denied.
                                           18         As courts have recognized, a breach of contract and breach of the
                                           19   covenant of good faith and fair dealing “will always be based on the same
                                           20   facts” and “will always seek the same remedy.” Syndicate Films Int'l, LLC v.
                                           21   All. Films, Inc., No. CV 09-3873 PA (CTX), 2010 WL 11519582, at *5
                                           22   (C.D. Cal. Feb. 2, 2010). TSC takes the position that the allegations of
                                           23   breach of the covenant of good faith and fair dealing in paragraph 26 “would
                                           24   establish that TSC breached the agreements.” Motion at 7:28-8:1. However,
                                           25   that conclusion does not automatically follow. For example, TSC’s attempts
                                           26   4
                                                  TSC also includes two sentences referencing allegations that TSC improperly
                                           27   attempted to return apparel. Motion at 6:6-8. It is not clear what argument,
                                                if any, TSC is advancing. What is clear is that B+C alleges that returns
                                           28   would have been in breach of the parties’ agreement and that TSC is thus not
                                                entitled to return its apparel.
                                                                                          7
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 12 of 14 Page ID #:116



                                            1   to return, so long as they are only attempts and not actual returns, may only
                                            2   be an attempted breach and not an actual breach of the parties’ agreement.
                                            3   Similarly, the receipt of incentive payments standing alone may not be a
                                            4   breach of contract, even if those incentive payments can be sought as damages
                                            5   under both theories. These are examples alleged as a breach of the covenant
                                            6   of good faith and fair dealing (see paragraph 26) that make the claim
                                            7   distinguishable from the breach of contract claim. See Careau & Co. v. Sec.
                                            8   Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1395 (1990) (a breach of the
                                            9   covenant of good faith “unfairly frustrates the agreed common purposes and
                                           10   disappoints the reasonable expectations of the other party”). Unless and until
                                           11   TSC stipulates that all the actions alleged in paragraph 26 would be a breach
             A PROFESIONAL CORPORATION




                                           12   of contract, those allegations are enough to allege a breach of the covenant of
THOITS LAW




                                           13   good faith and fair dealing at the pleading stage.
                                           14         C.     The Complaint States A Claim For Account Stated
                                           15         TSC fails to cite a single case applying the liberal pleading standards of
                                           16   Federal Rule 8 to an account stated claim. Instead, TSC relies entirely on
                                           17   state court cases and even then not a single one of those cases addressed a
                                           18   demurrer or motion to dismiss. Thus TSC has no support for the arguments
                                           19   advanced in its Motion, and they should be rejected outright.
                                           20         At the pleading stage, federal courts regularly deny motions to dismiss
                                           21   account stated claims. See, e.g., Dreyer's Grand Ice Cream, Inc. v. Ice
                                           22   Cream Distributors of Evansville, LLC, No. 10-00317 CW, 2010 WL
                                           23   1957423, at *4–5 (N.D. Cal. May 14, 2010) (finding an implied agreement
                                           24   sufficiently alleged where defendant did not argue it objected to the amount on
                                           25   any invoice); 3W s.a.m. tout bois v. Rocklin Forest Prod., Inc., No. 2:10-CV-
                                           26   01070, 2011 WL 489735, at *5 (E.D. Cal. Feb. 7, 2011) (denying motion to
                                           27   dismiss and noting that an account stated claim is alleged where “a creditor
                                           28
                                                                                         8
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 13 of 14 Page ID #:117



                                            1   renders a statement of the account with money owed to the debtor and that
                                            2   debtor failed to object to the statement within a reasonable time”).
                                            3          As the Ninth Circuit has explained, under California law “[t]he
                                            4   existence of an account stated need not be express and frequently is implied
                                            5   from the circumstances. For example, where a creditor renders a statement
                                            6   and the debtor fails to object within a reasonable time, the open account may
                                            7   be superseded by an account stated.” Nilsson, Robbins, Dalgarn, Berliner,
                                            8   Carson & Wurst v. Louisiana Hydrolec, 854 F.2d 1538, 1543 (9th Cir. 1988);
                                            9   see also Dreyer's Grand Ice Cream, 2010 WL 1957423, at *4–5 (“In the
                                           10   usual situation, it comes about by the creditor rendering a statement of the
                                           11   account to the debtor. If the debtor fails to object to the statement within a
             A PROFESIONAL CORPORATION




                                           12   reasonable time, the law implies his agreement that the account is correct as
THOITS LAW




                                           13   rendered.”).5
                                           14          Read in the light most favorable to B+C, an implied agreement is
                                           15   alleged in the Complaint. See, e.g., Compl. ¶¶ 30-31 (alleging exchange of
                                           16   invoices and purchase orders and that TSC promised to pay amounts owed to
                                           17   B+C). Notably, TSC does not argue in the Motion that it disputes the
                                           18   amount owed or that it has previously disputed the amount owed. B+C is
                                           19   permitted to bring claims in the alternative, and thus the motion to dismiss
                                           20   should be denied.
                                           21   IV.    LEAVE TO AMEND
                                           22          Leave to amend “shall be freely given.” Eminence Capital, 316 F.3d at
                                           23   1053. In Eminence Capital, the Ninth Circuit reversed a dismissal of a First
                                           24   Amended Complaint without leave to amend where “plaintiffs had a
                                           25   reasonable chance of successfully stating a claim if given another
                                           26   5
                                                  TSC’s own case law confirms that an express agreement is not required, and
                                           27   that it is sufficient that a debtor “impliedly promised to pay to the creditor the
                                                amount[.]” Motion at 8:16 (citing Truestone Inc. v. Simi West Industrial Park
                                           28   II, 163 Cal. App. 3d 715, 725 (1984); id. at 9:11 (quoting Withers v.
                                                Matthews, 192 Cal. App. 2d 139, 141 (1961).
                                                                                          9
                                                      BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
                                         Case 2:20-cv-05947-RGK-AS Document 19 Filed 08/10/20 Page 14 of 14 Page ID #:118



                                            1   opportunity.” Id. Here, this is B+C’s first complaint. TSC cites no
                                            2   authority for the proposition that leave to amend should not be granted. Thus
                                            3   if the Court decides that one or more of the claims in the Complaint require
                                            4   additional allegations to support them, then B+C should be granted leave to
                                            5   file an amended complaint.
                                            6   V.    CONCLUSION
                                            7         For the reasons set forth above, the Motion should be denied. In the
                                            8   alternative, leave to amend should be granted.
                                            9   Dated: August 10, 2020
                                                                                                       THOITS LAW
                                           10
                                           11                                         By    /s/ Nathaniel Lipanovich
             A PROFESIONAL CORPORATION




                                                                                      :
                                           12
THOITS LAW




                                                                                                    Andrew P. Holland
                                           13                                                     Mark V. Boennighausen
                                                                                                  Nathaniel H. Lipanovich
                                           14                                                      Attorneys for Plaintiff
                                                                                                    Bella+Canvas, LLC
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                       10
                                                     BELLA+CANVAS’ OPPOSITION TO TSC APPAREL’S MOTION TO DISMISS COMPLAINT
